Exhibit 32.2 Certification of Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with this quarterly report on Form 10-Q of Comarco, Inc., I, Janet N. Gutkin, Chief Accounting Officer of Comarco, Inc., certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Comarco, Inc. Date: September 15, 2015 /s/ Janet N. Gutkin Janet N. Gutkin Chief Accounting Officer (Principal Financial Officer) This certification accompanies the Report pursuant to Rule13a-14(b) or Rule15d-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section. This certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates it by reference.
